FILED
                           NOT FOR PUBLICATION                            JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                    UNITED STATES COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

CARLOS RADCLIFFE,                               No. 20-16349

                Plaintiff-Appellant,            D.C. No. 4:19-cv-01699-JSW

 v.
                                                MEMORANDUM*
COUNTY OF SANTA CLARA;
ALEXANDER CHYORNY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      California state prisoner Carlos Radcliffe appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging federal and state law claims arising from his pretrial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
detention at the Santa Clara County Jail. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

2015). We affirm.

      The district court properly granted summary judgment on Radcliffe’s federal

claims because Radcliffe failed to raise a genuine dispute of material fact as to

whether he properly exhausted his available administrative remedies as required by

the Prison Litigation Reform Act, or whether administrative remedies were

effectively unavailable. See Kingsley v. Hendrickson, 576 U.S. 389, 402 (2015)

(Prison Litigation Reform Act applies to both pretrial detainees and convicted

prisoners); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation

and internal quotation marks omitted)); Williams, 775 F.3d at 1191 (a prisoner who

does not exhaust administrative remedies must show that “there is something

particular in his case that made the existing and generally available administrative

remedies effectively unavailable to him”).

      The district court properly granted summary judgment on Radcliffe’s state

law claims because Radcliffe failed to raise a genuine dispute of material fact as to

whether he complied with, or was excused from, the claim-presentment

requirements of California’s Government Claims Act (“GCA”). See Cal. Gov’t


                                          2                                    20-16349
Code §§ 905, 911.2, 945.4; Baines Pickwick Ltd. v. City of Los Angeles, 85 Cal.

Rptr. 2d 74, 79 (Ct. App. 1999) (GCA applies to all actions seeking monetary

relief).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                         3                                   20-16349